DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, several of the features of this claim were known in the art as evidenced by YOU et al, “CT Super-resolution GAN Constrained by the Identical, Residual, and Cycle Learning Ensemble (GAN-CIRCLE)”, which anticipates the limitations of parent claim 1. In particular, YOU discloses part information that includes an abdomen, and a leg part (tibia) of a human at p. 8, sec. III(A). But, YOU does not also disclose the part information includes a head and a chest. As a matter of claim construction, the list of parts recited in claim 1 are recited in the conjunctive and not as a Markush grouping. Thus, because all of the recited parts were not disclosed by YOU, this limitation is not taught by YOU.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 - 11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOU et al, “CT Super-resolution GAN Constrained by the Identical, Residual, and Cycle Learning Ensemble (GAN-CIRCLE).”

With regards to claim 1, YOU discloses a learning method of a generative model that estimates, from a first image including low resolution information having a relatively low resolution, a second image including high resolution information having a relatively high resolution at p. 4, sec. II(A): “Our goal is to computationally improve noisy LRCT images obtained under a low-dose CT (LDCT) protocol to HRCT images.”; see, also, p. 1, abstract.

    PNG
    media_image1.png
    460
    668
    media_image1.png
    Greyscale

YOU discloses a generator input step of inputting only the first image (e.g., “LRCT” or “LR image”) to a generator (e.g., generator “F” or generator “G”) of a generative adversarial network at p. 4, sec. II(A)(“ Let                         
                            x
                            ∈
                            X
                        
                     be an input LR image and a matrix                         
                            y
                            ∈
                            Y
                        
                     an output HR image…”), pp. 4-5, sec. II(B)(“i.e., given an LRCT image x, G attempts to generate a synthesized image                         
                            
                                
                                    y
                                
                                ^
                            
                             
                        
                    highly similar to a real image y so as to fool DY”) and FIG. 1.
YOU discloses the generator (e.g., generator “F” or generator “G”) is a generative model that generates a virtual second image (e.g., “synthesized image                         
                            
                                
                                    y
                                
                                ^
                            
                        
                    ”) by using the first image (e.g., “LRCT” or “LR image”) at pp. 4-5, sec. II(B) (“i.e., given an LRCT image x, G attempts to generate a synthesized image                         
                            
                                
                                    y
                                
                                ^
                            
                             
                        
                    highly similar to a real image y so as to fool DY”) and FIG. 1.
YOU discloses a discriminator (e.g., “Dx” or “Dy”) that identifies a second image (e.g., “real image y”) for learning and the virtual second image (e.g., “synthesized image                         
                            
                                
                                    y
                                
                                ^
                            
                        
                    ”) at p. 4, sec. II(B) (“The two mappings G and F are jointly trained to produce synthesized images in a way that confuse the adversarial discriminators DY and DX respectively, which intend to identify whether the output of each generative mapping is real or artificial. i.e., given an LRCT image x, G attempts to generate a synthesized image                         
                            
                                
                                    y
                                
                                ^
                            
                        
                     highly similar to a real image y so as to fool DY . In a similar way, DX attempts to discriminate between a reconstructed                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     from F and a real x.”) and FIG. 1.
YOU discloses a first discriminator input step of inputting the second image (e.g., “real image y”) for learning and part information (i.e., dataset; e.g., “Tibia dataset” or “Abdominal dataset”) of the second image for learning to the discriminator at pp. 4-5, sec. II(B) (“G attempts to generate a synthesized image                         
                            
                                
                                    y
                                
                                ^
                            
                        
                     highly similar to a real image y so as to fool DY... The L1 loss is formulated as follows: LIDT(G,F)=Ey                        
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                    
                                                        
                                                            y
                                                        
                                                    
                                                    -
                                                    y
                                                
                                            
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    ”) and FIG. 1; see, also, p. 8, sec. III(A).
YOU discloses a second discriminator input step of inputting the virtual second image (e.g., “synthesized image                         
                            
                                
                                    y
                                
                                ^
                            
                        
                    ”)  and part information (i.e., dataset; e.g., “Tibia dataset” or “Abdominal dataset”) of the virtual second image to the discriminator at pp. 4-5, sec. II(B) (“G attempts to generate a synthesized image                         
                            
                                
                                    y
                                
                                ^
                            
                        
                     highly similar to a real image y so as to fool DY... The L1 loss is formulated as follows: LIDT(G,F)=Ey                        
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                    
                                                        
                                                            y
                                                        
                                                    
                                                    -
                                                    y
                                                
                                            
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    ”) and FIG. 1; see, also, p. 8, sec. III(A).
With regards to claim 3, YOU discloses the first image is a three-dimensional (e.g., voxels) tomographic image, and the resolution is a resolution in a slice thickness direction at p. 8, sec. III(A); pp. 10-11, sec. III(D) and FIG. 5; pp. 11-12, sec. III(E) and FIG. 6.
With regards to claim 4, YOU discloses, in the first discriminator input step and the second discriminator input step, slice information (e.g., “the reconstruction interval and slice thickness of 0:8 mm and 1:0 mm”) of the first image is input to the discriminator at p. 8, sec. III(A); pp. 10-11, sec. III(D) and FIG. 5; pp. 11-12, sec. III(E) and FIG. 6.
With regards to claim 5, YOU discloses the slice information is a slice interval at p. 8, sec. III(A) (e.g., “the reconstruction interval and slice thickness of 0:8 mm and 1:0 mm”).
With regards to claim 6, YOU discloses the slice information is a slice thickness at p. 8, sec. III(A) (e.g., “the reconstruction interval and slice thickness of 0:8 mm and 1:0 mm”).
With regards to claim 7, YOU discloses, in the first discriminator input step and the second discriminator input step, the first image (e.g., “LRCT” or “LR image”) is input to the discriminator at pp. 4-5, sec. II(B) (“[G]iven an LRCT image x, G attempts to generate a synthesized image                         
                            
                                
                                    y
                                
                                ^
                            
                        
                     highly similar to a real image y so as to fool DY . In a similar way, DX attempts to discriminate between a reconstructed                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     from F and a real x”) and FIG. 1; see, also, p. 8, sec. III(A).
With regards to claim 8, YOU discloses a first image generation step of generating the first image (e.g., “LRCT” or “LR image”)  from the second image (e.g., “real image y”)  for learning, wherein in the generator input step, only the generated first image is input to the generator (e.g., “LRCT” or “LR image”) at p. 8, sec. III(A)(2)(“[W]e followed the convention in [23], [72] to generate LR images by adding noise to the original images and then lowering the spatial resolution by a factor of 2.”)
With regards to claim 9, the steps of the instructions stored in the computer readable medium of this claim are anticipated by YOU for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 10, YOU discloses the generative model that estimates, from a first image including low resolution information having a relatively low resolution, a second image including high resolution information having a relatively high resolution at p. 4, sec. II(A): “Our goal is to computationally improve noisy LRCT images obtained under a low-dose CT (LDCT) protocol to HRCT images.”; see, also, p. 1, abstract., The generative model being learned by the learning method according to claim 1 for the same reasons as were provided with respect to claim 1.
With regards to claim 11, the steps performed by the apparatus of this claim are anticipated by YOU for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668